Title: From Thomas Jefferson to Henry Dearborn, 9 November 1804
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  
                     Th:J. to Genl. Dearborne
                  
                  Nov. 9. 04
               
               I think Colo. Hawkins should be made to understand that we act between the Indians only as friends and mediators; but not as parties in their disputes. that certainly we should not go to war against either party in behalf of the other. the Creek nation is merely a collection of the remains of many others. it is probable the division among the parts of the nation have their foundation in a difference of origin, language, manners &c. if they chuse to break into two, they have a right to do so, & we none to controul them, or intermeddle with their interior government. Colo. Hawkins should therefore withdraw from his present commitment as well as he can. indeed it seems as if the lower towns would yield.   the right we have acquired of preventing the Indians on this side the Missisipi from crossing that river, is a lever which we may use against them with immense effect. we should risk a war if necessary to maintain that right, but not to controul their internal government.
            